METHOD FOR THE PREPARATION OF COMPOSITE MATERIAL IN SANDWICH FORM

This Office action corrects and replaces the action issued May 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The new Information Disclosure Statement filed June 10, 2022, was received.  The references cited therein have been considered and are not found to affect the allowability of the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 13, after “composed of ” insert –the –.
In claim 5, line 2, after “at ” delete –the –.
Cancel claim 6.
In claim 9, line 3, after “(PET), ” insert –and –.
In claim 10, line 2, delete “, in particular”.
In claim 11, line 2, insert –product – before “consists”.
Authorization for this examiner’s amendment was given in an interview with Brett A. Hamilton on April 5, 2022.

Rejoinder
Claim 1 is directed to an allowable genus that encompasses species 2.a. and 2.b., as set forth in the Office action mailed on October 29, 2021.  The restriction requirement between species 2.a. and 2.b. is therefore withdrawn, and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Claim Objections
The objections to claims 1, 5, and 11 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 3-5, 7-9, and 11-13 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1, 7-9, 11, and 13 as being anticipated by Hattori et al. (US 2014/0138872) are withdrawn because independent claim 1 has been amended.

Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 103 of claim 12 as being unpatentable over  Hattori et al. and either one of Aravamudan (US 2015/0327819) or Ueda et al. (US 2002/0012767) is withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued January 6, 2022, and because the claim objections and rejections under 35 U.S.C. 112 have been overcome.  The prior art does not teach the claimed method of manufacturing a sandwich-shaped composite material product, and particularly in which preforms composed of fiber-reinforced polymeric material intended to become the outer layers of the sandwich are produced before being juxtaposed in a mold along with the insert (as opposed to beginning with the fiber reinforcements and impregnating these with the polymeric material in the mold).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745